Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8 and 13-26 are pending in the instant application.

Election/Restrictions
Applicant's election with traverse of Group II, 

    PNG
    media_image1.png
    308
    543
    media_image1.png
    Greyscale

and elected species wherein X represents a substituted or unsubstituted pyridine, R1 is methyl, and R2, R4, R5, R6 and R7 are each hydrogen,

Applicant’s arguments have been considered but have not been found persuasive.  Applicant has elected the compounds of Group II.  The withdrawn methods (claims 17-24) will remain withdrawn because separate search considerations are involved in the examination of the withdrawn methods.  Further, prior art applicable to the elected compounds may not be applicable to the claimed methods.  Also, the claimed methods may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant argues that no serious burden would be required to examine more than one species of compound.  In response, the claimed compound genus of instant 

    PNG
    media_image2.png
    114
    584
    media_image2.png
    Greyscale

For the reasons stated above, it would impose an undue burden on the Examiner and the USPTO’s resources if the instant application were not restricted.

Additionally, although Applicant did not elect a single disclosed species but elected a grouping (see in the Remarks section filed January 20, 2021 wherein Applicant states that the instant X represents a substituted or unsubstituted pyridine), Compound 2 found on page 34 of the instant specification (reproduced below),

    PNG
    media_image3.png
    137
    211
    media_image3.png
    Greyscale

will be used for search and examination purposes as representative of Applicant’s elected grouping.

The requirement is still deemed proper and is therefore made FINAL.


  	Applicant’s claimed compound genus in instant claim 8 has a number of variables and their permutations and combinations result in a vast number of compounds that are generically claimed.  In an attempt to examine the full scope of compounds embraced by elected Group II, over 18,100 Chemical Abstract Registry numbers were recovered in one database search alone. Therefore, the compounds embraced by elected Group II will be examined 
Compounds of the formula,

    PNG
    media_image4.png
    160
    247
    media_image4.png
    Greyscale
,

having no isotopes in the compound;
wherein X represents a substituted or unsubstituted pyridine ring; and 
all other variables are as defined.

Claims embraced by the above identified search are claims 8, 15, 16, 25 and 26.



Information Disclosure Statement
The Examiner has considered the Information Disclosure Statements filed on February 4, 2020, August 25, 2020, October 13, 2020 and January 20, 2021.  The submissions are in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8, 15, 16, 25 and 26 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
Hofmann et al. {US Patent 7,112,680} - who disclose, for instance, Compounds Ia-10, Ia-14, Ia-31, etc. in Table I in columns 7-8 and disclose his compounds in the pharmaceutically acceptable carrier dimethyl sulfoxide (DMSO) in column 8,

    PNG
    media_image5.png
    833
    629
    media_image5.png
    Greyscale


    PNG
    media_image4.png
    160
    247
    media_image4.png
    Greyscale
,
wherein X=unsubstituted pyridine-2-yl; R1=unsubstituted alkyl or unsubstituted aryl; R2=hydrogen; R4=hydrogen; R5=hydrogen; R6=hydrogen; and R7=hydrogen;
(Note: Compound Ia-31 is the same as Compound 4 on page 35 of the instant claimed invention)};  or


	b)	Kwon et al. {Nippon Kagaku Kaishi (1973), (7), pages 1314-1319} - who disclose the first three compounds in Table 3 on page 1316,

    PNG
    media_image6.png
    463
    955
    media_image6.png
    Greyscale


    PNG
    media_image4.png
    160
    247
    media_image4.png
    Greyscale
,
wherein X=unsubstituted pyridine-2-yl; R1=hydrogen or unsubstituted alkyl; R2=hydrogen; R4=hydrogen; R5=hydrogen; R6=hydrogen; and R7=hydrogen; 
 (Note: the 2nd compound listed in Table 3 is the same as 
Compound 2 of the instant claimed invention)}.

Each of the above cited prior art disclose at least one compound that is embraced by the instant claimed invention as shown above.  Therefore, each of the above cited prior art anticipate the instant claimed invention.



Claims 8, 15, 16, 25 and 26 are rejected under 
35 U.S.C. 102(a)(2) as being anticipated by Augeri et al. {WO 2016/123253 A1}.
Augeri et al. disclose, for instance, Example 1 on page 24, Example 30 on page 30, Example 8 in Table 1 on page 35, etc.,

    PNG
    media_image7.png
    37
    810
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    102
    230
    media_image8.png
    Greyscale

{a compound of the instant formula, 
    PNG
    media_image4.png
    160
    247
    media_image4.png
    Greyscale
,
wherein X=unsubstituted pyridine-2-yl; R1=unsubstituted alkyl; R2=hydrogen; R4=hydrogen; R5=hydrogen; R6=hydrogen; and R7=hydrogen; 
 (Note: the 2nd compound listed in Table 3 is Compound 2 of the instant claimed invention)},


    PNG
    media_image9.png
    295
    746
    media_image9.png
    Greyscale


    PNG
    media_image4.png
    160
    247
    media_image4.png
    Greyscale
,
wherein X=substituted pyridine-2-yl; R1=unsubstituted alkyl; R2=hydrogen; R4=hydrogen; R5=hydrogen; R6=hydrogen; and R7=hydrogen},


    PNG
    media_image10.png
    339
    406
    media_image10.png
    Greyscale

{a compound of the instant formula, 
    PNG
    media_image4.png
    160
    247
    media_image4.png
    Greyscale
,
wherein X=unsubstituted pyridine-2-yl; R1=unsubstituted alkyl; R2=hydrogen; R4=hydrogen; R5=unsubstituted heteroalkyl; R6=hydrogen; and R7=hydrogen},




Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.



	The elected grouping, which includes both Compound 2 and Compound 4 found on pages 34 and 35, 




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



February 12, 2021
Book XXIV, page 25